DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	The amendment filed 7/5/2022 has been entered. It is noted that the amendment filed 7/5/2022 is a supplemental amendment relative to the amendment filed 6/21/2022. Amended Claims 1-7, 12 and 13 have been noted. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. The amendment has failed to overcome all of the drawing objections previously set forth - only the drawing objections that have been overcome have been withdrawn. Claims 1-13 are currently pending. 
	 
Drawings
The drawings are objected to because:
In Fig. 7, the lower pivot arm should be designated as (28) as opposed to “(26)”
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, change “the drum and the hood comprising:” to -- the drum and the hood, wherein the rotary seal assembly comprises --
In Claim 4, change “wherein each seal segment of the series of seal segments connected to the second end” to -- wherein each seal segment of the series of seal segments is connected to the second end --
In Claim 12, change “A method for sealing an opening formed between a drum and a hood comprising the steps of: attaching a flexible framework arrangement to the hood; connecting a riding surface with the flexible framework arrangement having a mounting ring, studs and pivot arms so that the riding surface engages the drum” to -- A method for sealing an opening formed between a drum and a hood comprising the steps of: attaching a flexible framework arrangement to the hood wherein the flexible framework arrangement comprises a mounting ring, studs and pivot arms; connecting a riding surface with the flexible framework arrangement so that the riding surface engages the drum -- (or equivalent)
In Claim 7, change “which holds the fabric” to -- which hold the fabric --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flexible framework arrangement that attaches to the hood” (Claim 13)
“a locking assembly at each stud to hold the seal fabric and the pivot arm to the mounting ring” (Claim 9)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a flexible framework arrangement that attaches to the hood” (from Claim 13) is being interpreted as a framework comprising a mounting ring, studs and pivot arms
“a locking assembly at each stud to hold the seal fabric and the pivot arm to the mounting ring” (from Claim 9) is being interpreted as an assembly that includes a ring ferrule disposed on the stud between the mounting ring and the pivot arm, an intermediate clamp ring disposed on the stud between the pivot arm and the fabric seal, an end clamp ring disposed on the stud over the fabric seal, and a nut disposed on the stud over the end clamp ring

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites the limitation “A rotary seal assembly as described in claim 1 including” and then proceeds to recite the elements that are already established in Claim 1. It is consequently unclear if Claim 13 is attempting to claim duplicate elements to those already present in Claim 1 or if Claim 13 is re-establishing the same elements that are already provided in Claim 1. Note that the specification fails to clarify this issue. The metes and bounds of Claim 13 are consequently unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (US 6,589,049 B1) (hereinafter “Sutton”) in view of McDowell et al. (US 3,575,397) (hereinafter “McDowell”). 
	Regarding Claim 1, Sutton teaches of a rotary seal assembly (Fig. 6) for a rotary kiln (kiln comprising elements (12) and (14) as shown in Fig. 6) having a hood (12) and a rotary drum (14) with an opening (16) formed at an end of the rotary drum between the rotary drum (14) and the hood (12) (as is shown in Fig. 6), the assembly comprising: 
	a flexible framework arrangement having mounting ring (26), studs (38) and pivot arms (28) that attaches to the hood (see at least Col. 2 line 55 - Col. 3 line 11 and Figs. 1, 2, 6 and 7); 
	a riding surface (22) that engages the drum (14) as the drum rotates and connects with the framework arrangement in response to the movement of the drum as the drum rotates (see at least Col. 2 lines 45-64 and Figs. 1, 6), the riding surface including a series of seal segments (34) with each seal segment having a mounting eye (the upstanding mounting eye of element (34) that second end (32) of the pivot arm attaches to as is shown in Fig. 6); and 
	a seal (seal comprising element (36) and elements (66)) that is supported by the riding surface and is in essentially 360-degree contact with the drum when it is rotating and seals the opening (16) between the drum (14) when it is rotating and the hood (12) to prevent fluid flow into and out of the end (as is evident from at least Col. 3 lines 27-39, Col. 5 lines 14-24 and Figs. 6, 8). 
	Sutton fails to explicitly teach of an embodiment wherein each mounting eye is disposed at a corner portion at one end of each seal segment. 
	McDowell discloses a relatable sealing assembly (Fig. 2) for a rotary kiln (10) (see Abstract and Figs. 1, 2). The sealing assembly comprises a plurality of seal segments (20) in addition to a plurality of mounting portions (mounting portions comprising elements 14, 17, 18 and 19) that mount to pivot arms (21) of the assembly (see at least Col. 2 lines 19-67 and Figs. 1, 2, 4 and 7). McDowell teaches of disposing each mounting portion at a corner portion at one end of each seal segment (as is shown in at least Figs. 2 and 7). McDowell teaches that such arrangement is advantageous because, inter alia, it maintains sliding contact of each of the seal segments (20) with the shell (11) of the rotary kiln while preventing them from “binding” (see at least Col. 2 lines 19-67 and Figs. 1, 2, 4 and 7).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly taught by Sutton by configuring the existing mounting portions to be disposed at a corner portion at one end of each seal segment based on the teachings of McDowell. Doing so would have, inter alia, enabled the assembly to maintain sliding contact of the seal segments with the shell of the rotary kiln while preventing them from binding. Note that Sutton already teaches that the mounting portions are in the form of mounting eyes (as is presented above) - thus such modification would have necessarily resulted in each existing mounting eye being disposed at a corner portion at one end of each seal segment as claimed.

	Regarding Claim 2, Sutton also teaches that the mounting ring (26) of the flexible framework arrangement fixes to the hood (12) (see at least Col. 2 lines 55-64 and Fig. 6).

	Regarding Claim 3, Sutton also teaches that the pivot arms (28) of the flexible framework arrangement have a first end (30) and a second end (32) that are connected at their first end to the mounting ring and at their second end to the riding surface (see at least Col. 2 lines 55-64 and Figs. 6, 7).

	Regarding Claim 4, Sutton also teaches each seal segment of the series of seal segments is connected to the second end of an associated pivot arm (28) of the pivot arms (see at least Col. 2 lines 55-64 and Figs. 6, 7).

	Regarding Claim 5, Sutton also teaches that the seal includes a fabric seal (36) in contact with the mounting ring and the series of seal segments (see at least Col. 2 line 65 - Col. 3 line 11 and Figs. 6, 8).

	Regarding Claim 6, Sutton also teaches that the studs (38) disposed about the drum with the first end of a pivot arm (28) sliding onto a respective associated stud of the studs (see at least Col. 2 line 65 - Col. 3 line 11 and Fig. 6).

	Regarding Claim 7, Sutton also teaches that the seal includes tensioning springs (48) which hold the fabric seal under tension against the series of seal segments, and the fabric seal and the series of seal segments under tension against the drum (see at least Col. 2 line 65 - Col. 3 line 11, Col. 4 lines 45-65 and Figs. 8, 9).

	Regarding Claim 8, Sutton also teaches that the fabric seal includes belt loops (42) and redundant tension springs (since a plurality of “springs 48” are present as opposed to a single spring) which are laced through the belt loops (see at least Col. 2 line 65 - Col. 3 line 11, Col. 4 lines 45-65 and Figs. 8, 9).

	Regarding Claim 9, Sutton also teaches that the arrangement includes a locking assembly (52) at each stud to hold the seal fabric and the pivot arm to the mounting ring (see at least Col. 3 lines 12-26 and Figs. 6, 8).

	Regarding Claim 10, Sutton also teaches that the locking assembly (52) includes a ring ferrule disposed on the stud between the mounting ring and the pivot arm, an intermediate clamp ring disposed on the stud between the pivot arm and the fabric seal, an end clamp ring disposed on the stud over the fabric seal, and a nut disposed on the stud over the end clamp ring (see at least Col. 3 lines 12-26 and Figs. 6, 8).

	Regarding Claim 11, Sutton also teaches that the riding surface (22) includes a ferrule mounted joint (62) associated with each seal segment which movably holds the pivot arm to the seal segment (see at least Col. 3 lines 65-67 and Figs. 6, 8).

	Regarding Claim 12, Sutton teaches of a method for sealing an opening (16) formed between a drum (14) and a hood (12) (see Fig. 6) comprising the steps of:  
	attaching a flexible framework arrangement comprising a mounting ring (26), studs (38) and pivot arms (28) to the hood (see at least Col. 2 line 55 - Col. 3 line 11 and Figs. 1, 2, 6 and 7);
	connecting a riding surface (22) with the flexible framework arrangement so that the riding surface engages the drum in response to movement of the drum as the drum rotates (see at least Col. 2 lines 55-64 and Figs. 1, 6), the riding surface includes a series of seal segments (34) with each seal segment having a mounting eye (the upstanding mounting eye of element (34) that second end (32) of the pivot arm attaches to as is shown in Fig. 6); and 
	sealing the opening (16) between the drum (14) when it is rotating and the hood (12) to prevent fluid flow into and out of the end with a seal (seal comprising element (36) and elements (66)) that is supported by the riding surface and is in essentially 360-degree contact with the drum when it is rotating (as is evident from at least Col. 3 lines 27-39, Col. 5 lines 14-24 and Figs. 6, 8).
	Sutton fails to explicitly teach of an embodiment wherein each mounting eye is disposed at a corner portion at one end of each seal segment. 
	McDowell discloses a relatable sealing assembly (Fig. 2) for a rotary kiln (10) and of a method for using the same (see Abstract and Figs. 1, 2). The sealing assembly comprises a plurality of seal segments (20) in addition to a plurality of mounting portions (mounting portions comprising elements 14, 17, 18 and 19) that mount to pivot arms (21) of the assembly (see at least Col. 2 lines 19-67 and Figs. 1, 2, 4 and 7). McDowell teaches of disposing each mounting portion at a corner portion at one end of each seal segment (as is shown in at least Figs. 2 and 7). McDowell teaches that such arrangement is advantageous because, inter alia, it maintains sliding contact of each seal segment (20) with the shell (11) of the rotary kiln while preventing them from “binding” (see at least Col. 2 lines 19-67 and Figs. 1, 2, 4 and 7).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Sutton by configuring the existing mounting portions to be disposed at a corner portion at one end of each seal segment based on the teachings of McDowell. Doing so would have, inter alia, enabled the assembly to maintain sliding contact of the seal segments with the shell of the rotary kiln while preventing them from binding. Note that Sutton already teaches that the mounting portions are in the form of mounting eyes (as is presented above) - thus such modification would have necessarily resulted in each existing mounting eye being disposed at a corner portion at one end of each seal segment as claimed.

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejection set forth in this Office Action, Sutton teaches the rotary seal assembly as described in Claim 1 (see the rejection for Claim 1 above) which comprises:
	a flexible framework arrangement (arrangement comprising mounting ring (26), studs (38) and pivot arms (28)) that attaches to the hood (see at least Col. 2 line 55 - Col. 3 line 11 and Figs. 1, 2, 6 and 7); 
	a riding surface (22) that engages the drum (14) as the drum rotates and connects with the framework arrangement in response to the movement of the drum as the drum rotates (see at least Col. 2 lines 45-64 and Figs. 1, 6); and	
	a seal (seal comprising element (36) and elements (66)) that is supported by the riding surface and is in essentially 360 degree contact with the drum when it is rotating and seals the opening (16) between the drum (14) when it is rotating and the hood (12) to prevent fluid flow into and out of the end (as is evident from at least Col. 3 lines 27-39, Col. 5 lines 14-24 and Figs. 6, 8), wherein the seal includes redundant tension springs (since a plurality of “springs 48” are present as opposed to a single spring) which form a complete 360-degree circle around the drum and are disposed alongside each other (See at least Col. 2 line 65 - Col. 3 line 11, Col. 4 lines 45-65, Figs. 8, 9 and the rejection for Claim 1 above. Also note that McDowell teaches of redundant tension springs (22) that are disposed alongside each other - see Col. 2 lines 50-54 and Figs. 2, 4).

Response to Arguments
The arguments filed 7/5/2022 and 6/21/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments.
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buelow (US 5,571,269) and Sakakibara (US 2006/0087086 A1) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/3/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762